﻿Let my first
words before this world parliament be of confidence in
the human capacity to overcome challenges and to
move towards higher forms of partnership, both within
and among nations. On behalf of the Brazilian people, I
reaffirm our belief in the United Nations. Its role in
promoting peace and social justice remains
irreplaceable.
I pay tribute to Secretary-General Kofi Annan for
the leadership that he has shown in defence of a world
united through respect for international law and
solidarity among nations.
The Assembly convenes under the impact of the
brutal attack on the United Nations Mission in
Baghdad, which took the life of its head officer, the
High Commissioner for Human Rights, our compatriot
Sergio Vieira de Mello. Sergio's renowned competence
was nurtured by the only weapons in which he
believed: dialogue, persuasion and, above all, concern
for those who are most vulnerable. On behalf of the
United Nations, he showed a tolerant, peace-loving and
courageous humanism that mirrors Brazil's libertarian
soul. Sergio's sacrifice, and that of his colleagues, must
not be in vain. We can best honour his memory by
redoubling our efforts to protect human dignity
wherever it is threatened.
I warmly greet Mr. Julian Hunte, who was elected
President of the Assembly at a particularly grave
moment in the history of the United Nations. The
international community faces enormous political,
economic and social challenges requiring an
accelerated pace of reform. Only thus will our
collective decisions and actions be truly respected and
effective.
In my nine months as President of Brazil, I have
conferred with leaders of all continents, and I have
sensed in them a deep concern to defend and strengthen
multilateral institutions. The improvement of the
multilateral system is a necessary counterpart to
democratic practice within nations. Every nation that
practices democracy must strive to ensure that in
international affairs, decision-making is equally open,
transparent, legitimate and representative. The
tragedies that have befallen Iraq and the Middle East
can be overcome only within a multilateral
framework   one in which the United Nations is given
a central role.
In Iraq, the prevailing climate of insecurity and
growing tension makes national reconstruction an even
more complex task. That impasse can be overcome
only under the leadership of the United Nations  
leadership not only in re-establishing acceptable
security conditions, but also in guiding the political
process towards the restoration of Iraqi sovereignty as
soon as possible. We must not shy away from our
collective responsibilities. A war can perhaps be won
single-handedly, but peace   lasting peace   cannot
be secured without the support of all.
Two years later, the images of the barbaric attack
on 11 September still haunt us. There is a
commendable willingness today to adopt more
effective measures to deal with terrorism, with
weapons of mass destruction and with organized crime.
Unfortunately, there are also worrisome signs of an
attempt to discredit the Organization and even to divest
the United Nations of its political authority. Let there
be no ambiguity on this subject: no matter how
invaluable its humanitarian work, the United Nations
6

was conceived to do more than simply to clear away
the rubble of conflicts that it was unable to prevent.
Our central task is to preserve people from the scourge
of war, to negotiate settlements inspired by the
principles and objectives of the San Francisco Charter.
Let us not place greater trust on military might than on
the institutions we created with the light of reason and
the vision of history.
Reform of the United Nations has become an
urgent task, given the present risks to the international
political order.
The Security Council must be fully empowered to
deal with crises and threats to peace. It must therefore
be equipped with the tools for effective action. Above
all, its decisions must seen as legitimate by the
community of nations as a whole. Its composition, in
particular as concerns permanent membership, cannot
remain unaltered almost 60 years later. It can no longer
ignore the changing world. More specifically, it must
take into account the emergence on the international
scene of developing countries. They have become
important actors that often exercise a critical role in
ensuring the pacific settlement of disputes.
Brazil believes that it has a useful contribution to
make. It seeks not to advance an exclusive conception
of international security, but rather to give expression
to the perceptions and aspirations of a region that today
is a hallmark of peaceful coexistence among its
members and that is a force for international stability.
Given the support we received in South America and
beyond, Brazil is encouraged to continue advocating
for a Security Council that better reflects contemporary
reality.
We also favour an Economic and Social Council
capable of bringing about a fair and just economic
order. It is crucial that the Economic and Social
Council regain the role bestowed upon it by the
founding fathers of the Organization. We wish to see
the Economic and Social Council cooperate actively
with the Security Council in preventing conflicts and in
nation building.
The General Assembly, in turn, must be
strengthened politically so as to focus on priority issues
and avoid duplication of effort. The General Assembly
has fulfilled a historically important role by convening
major conferences and other meetings on human rights,
the environment, population, women's rights, racial
discrimination, AIDS and social development.
However, the General Assembly should not hesitate to
assume its responsibilities for maintaining international
peace and security. Our Organization has shown that
there are legal and political alternatives to a veto-
induced paralysis and to actions lacking multilateral
endorsement.
Peace, security, development and social justice
are indivisible. Brazil has endeavoured to practice with
utmost consistency the principles for which it stands.
The new relationship we are forging with our South
American neighbours is founded on mutual respect,
friendship and cooperation.
We are moving beyond our shared history and
geography to create a unique sense of kinship and
partnership. In this context, our relationship with
Argentina remains crucial.
South America and Latin America are
increasingly seen as a region of peace, democracy and
development that aspires to become a new outpost for
growth in a stagnating world economy.
We are deepening the already significant ties with
traditional partners in North America and Europe,
but we also seek to widen and diversify our
international presence. Our relations with China and
the Russian Federation have revealed unexpected
complementarities.
We are proud to be the country with the second
largest population of African descent in the world. In
November, I will be travelling to five countries in
Southern Africa to foster economic, political, social
and cultural cooperation. With the same goal in mind,
we will also host a summit meeting between South
American countries and the member States of the
League of Arab States. With India and South Africa we
have established a trilateral forum for political
consultations and joint projects.
The protectionism practised by rich countries
unfairly penalizes efficient producers in developing
countries. Today this is the greatest obstacle to
launching a new era of economic and social progress.
Brazil and its partners in the G-22 maintained during
the World Trade Organization summit meeting at
Cancun that the crucial goal of effectively opening
markets is achievable through pragmatic and mutually
reinforcing negotiations that bring about an effective
opening of markets. I reaffirm our willingness to travel
along a path that converges towards solutions that
7

benefit all countries, taking into account the interests
of developing countries.
We are entirely in favour of free trade as long as
we can all compete on a level playing field.
Liberalization should not require countries to abandon
the prerogative of formulating industrial, technological,
social and environmental policy. In Brazil we are
engaged in setting up a new framework that balances
economic stability and social inclusion. From that
standpoint, trade negotiations are not an end in
themselves, but rather a means to foster development
and overcome poverty. International trade should be a
tool not only for creating wealth, but also for its
distribution.
I reaffirm before this truly universal Assembly
the appeal I launched at the Davos and Porto Alegre
forums and at the Enlarged Summit of the G-8 at
Evian. We must wage   both politically and
materially   the only war from which we will all
emerge victorious: the war against hunger and extreme
poverty.
The eradication of hunger in the world is a moral
and political imperative. And we all know that it is
possible. What is truly required is political will.
I do not wish to dwell on indications of
barbarism. I would rather acknowledge ethical and
social progress, no matter how modest. Yet we cannot
dismiss the statistics that expose the terrible scourge of
extreme poverty and hunger in the world. Hunger today
touches a fourth of the world's population, including
300 million children. Daily, 24,000 people fall victim
to malnutrition-related diseases.
Nothing is more absurd or intolerable than the
pervasiveness of hunger in the twenty-first century, this
golden age of science and technology.
With each passing day, human intelligence
enlarges the horizons of the possible and achieves
prodigious feats. Yet, hunger persists and, what is
worse, it is spreading throughout various regions of the
planet.
The more we seem to approach the divine through
our creative abilities, the more humanity betrays its
aspirations through our inability to respect and protect
our fellow creatures. The more we celebrate God by
generating riches, the more we hurt our ideals by not
minimally sharing them.
What is the use of all our science and technology,
of all the abundance and luxury that it has generated, if
we do not put it to use, guaranteeing the most sacred of
rights: the right to life?
I recall the penetrating warning, made by Pope
Paul VI 36 years ago, but which is still surprisingly
relevant: The starving people of the world
dramatically address their plea to the wealthy'.
Hunger is an emergency, and it should be dealt
with as such. The eradication of hunger is a
civilizational challenge that requires that we seek a
shortcut to the future. Will we act to eliminate hunger
or will we forsake our credibility through omission?
We no longer have the right to allege that we were not
home when they knocked at our door asking for
solidarity. We have no right to say to the famished who
have waited for so long: come back next century. The
true path to peace is to fight hunger and extreme
poverty to the end, in a campaign of solidarity that
unites the planet rather than deepening the divisions
and the hatred that inflame people and sow terror.
Despite the failure of systems that favour the
generation of wealth without reducing extreme poverty,
many people still persist in their short-sightedness and
greed.
Since my inauguration as President of Brazil on 1
January, significant progress has been made on the
economic front. Stability is back and the groundwork
for a renewed cycle of sustained growth has been laid.
We will continue to work hard to balance public
accounts and to reduce external vulnerability. We will
spare no effort to increase exports, raise the savings
rate, attract foreign investment and start growing again.
Yet at the same time we must strive to cope with
the need for food, jobs, education and health services
for millions of Brazilians living below the poverty line.
We are committed to bringing about major social
reform in the country.
Hunger is the most dramatic and urgent
expression of a structural imbalance requiring
correction through integrated policies that foster full
citizenship. That is why I launched the zero hunger'
programme in Brazil. It seeks to eradicate hunger and
its root causes in the shortest possible time by
promoting major solidarity and wide-ranging
programmes bringing together Government, civil
society and the private sector. The results of those
8

emergency and structural measures are already
benefiting 4 million individuals who were previously
denied the right to a daily meal. The goal of this
programme is to guarantee that no Brazilians will go
hungry.
The United Nations adopted the highly acclaimed
Millennium Development Goals. The Food and
Agriculture Organization has at its disposal outstanding
technical and social expertise. But we need to make a
qualitative leap in the global endeavour to fight hunger.
That is why I proposed setting up a global fund to fight
hunger and suggested means to make it operational.
Other proposals have been put forward as well, some
already integrated into existing United Nations
programmes.
What has been lacking until now is the
indispensable political will of us all, especially of those
countries in a position to contribute most. Creating new
funds is of no use if no resources are committed to
them. The Millennium Development Goals are very
worthy, but if we remain passive, if our collective
behaviour remains unchanged, those Goals may never
materialize, and the ensuing frustration will be
immense.
Now more than ever, good intentions must give
rise to concrete gestures. We must put commitments
into practice. We must practice what we preach   with
audacity, good sense and our feet firmly on the ground,
yet boldly, and with new methods, solutions and
intense social participation.
For this reason, I am submitting a proposal for
consideration by the General Assembly to establish a
world committee within the United Nations itself to
fight hunger. It would be made up of heads of State or
Government from all continents with the purpose of
unifying and operationalizing proposals. We hope to
attract donations from developed and developing
countries according to their capacities, as well as from
large private enterprises and non-governmental
organizations.
My life experience and political history have
taught me to believe above all in the power of
dialogue. I will never forget Gandhi's invaluable lesson
that when out of violence something good appears to
result, this good is at best short-lived, while the evil
that it produces is enduring. Democratic dialogue is the
most efficient of all tools for change. With the same
determination that goes into my endeavours and those
of my partners to make Brazilian society more just and
humane, I will invest in the establishment of
international partnerships that foster equitable
development and a more peace-loving, tolerant and
unified world.
This century, so full of technological and material
promise, must not be allowed to slide into political and
spiritual decline. It is our obligation to mould, under
the reinvigorated leadership of the United Nations, an
international climate of peace and conciliation. True
peace will bloom from democracy, from respect for
international law, from the dismantling of deadly
weapons arsenals and, above all, from the final
eradication of hunger in the world.
We cannot afford to frustrate such high hopes.
The greatest and noblest challenge facing humanity is
precisely that of becoming more humane. It is time to
call peace by its true name: social justice. I am
convinced that together we shall be able to grasp this
historic opportunity to bring about justice.




